EXHIBIT 10.1 Named Executive Officer Salary and Bonus Arrangements for 2013 Base Salaries The base salaries for fiscal 2013 for the executive officers (the "named executive officers") of Southern Missouri Bancorp, Inc. (the "Company") who will be named in the compensation table that will appear in the Company's upcoming 2013 Annual Meeting proxy statement are as follows: Name and Title Base Salary Greg A. Steffens President and Chief Executive Officer, Southern Missouri Bancorp, Inc., and Southern Bank $ Matthew T. Funke Chief Financial Officer, Southern Missouri Bancorp, Inc., and Southern Bank $ Kimberly A. Capps Chief Operations Officer, Southern Missouri Bancorp., Inc. and Southern Bank $ William D. Hribovsek Chief Lending Officer, Southern Missouri Bancorp., Inc. and Southern Bank $ Lora L. Daves Chief of Credit Administration, Southern Missouri Bancorp., Inc. and Southern Bank $ Description of 2013 Bonus Arrangement The Company does not have a formal cash bonus plan in place for named executive officers. Through July 2011, executive compensation limits imposed on the Company as a participant in Treasury’s TARP program prohibited cash bonus payments to our Chief Executive Officer. For fiscal 2013 and for fiscal 2012, all executive officers received cash bonuses. In determining the amount of cash bonuses to award, the compensation committee and board of directors primarily consider the Company’s results in comparison to business plan targets for such measures as return on equity, earnings per share growth, net interest margin, noninterest income, and noninterest expense, as well as accomplishment of strategic objectives such as growth, entry to new markets, capitalization, and other factors. Additional information about the 2013 bonus compensation is incorporated herein by reference from the Company's definitive proxy statement for its Annual Meeting of Stockholders to be held in October 2013,a copy of which will be filed not later than 120 days after the close of the fiscal year.
